PER CURIAM.
As to the main appeal from a judgment awarding damages to the Smiths, we affirm upon authority of Mansur v. Eubanks, 401 So.2d 1328 (Fla.1981); Florida East Coast Railway Co. v. Sanford Shulman, 481 So.2d 965 (Fla. 3d DCA 1986); Thompson v. Rock Springs Mobile Home Park, 413 So.2d 1213 (Fla. 5th DCA 1982); and 1661 Corporation v. Snyder, 261 So.2d 362 (Fla. 1st DCA 1972).
As to the cross-appeal from the amended judgment which apportioned the money damages among the several defendants, we reverse and remand with instructions to delete such apportionment so as to restore joint and several liability as concerns the defendants.
AFFIRMED IN PART; REVERSED and REMANDED IN PART WITH INSTRUCTIONS.
WALDEN, J!, and COWART, EDWARD D., Associate Judge, concur.
ANSTEAD, J., dissents in part with opinion.